FILED
                            NOT FOR PUBLICATION
                                                                            OCT 06 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TAJINDER PAL SINGH,                              No.   14-70554

              Petitioner,                        Agency No. A099-890-506

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 4, 2017**
                               Pasadena, California

Before: FERNANDEZ, RAWLINSON, and N.R. SMITH, Circuit Judges.

      Petitioner Tajinder Pal Singh (Singh) petitions for review of the decision of

the Board of Immigration Appeals (BIA) dismissing his appeal of the order of the




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Judge (IJ) denying Singh’s applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).

      1.     The BIA acted within its discretion in upholding the IJ’s assessment

of Singh’s mental capacity. See Mejia v. Sessions, 868 F.3d 1118, 1121 (9th Cir.

2017) (reviewing application of Matter of M-A-M-, 25 I. & N. Dec. 474, 480 (BIA

2011) for abuse of discretion). After Singh expressed concerns about his mental

functioning, the IJ conducted an inquiry into his competency. The IJ questioned

Singh about psychological care and noted that there was no evidence of mental

health treatment. The IJ asked Singh if he understood the nature and purpose of

the proceedings and Singh indicated that he did. The IJ noted that even though

Singh had appeared pro se, he had consulted with his prior attorney, answered the

IJ’s questions, capably commented on the admission of documents, and presented

his case. The IJ specifically found that Singh was competent to proceed.

      2.     The IJ’s adverse credibility determination was supported by

substantial evidence and the IJ provided Singh ample opportunity to explain the

discrepancies in his testimony, considered the proffered explanations, and

identified cogent reasons for rejecting the explanations. See Yali Wang v. Sessions,

861 F.3d 1003, 1007 (9th Cir. 2017) (reviewing adverse credibility determination

for substantial evidence). Significantly, the IJ noted that there were inconsistencies


                                          2
between Singh’s testimony and his asylum application concerning the date of his

arrests, duration of his detentions, mistreatment suffered in detention, medical

attention received after release, and his political party.

      3.     Singh’s proceedings were not “so fundamentally unfair that [he] was

prevented from reasonably presenting his case.” Zetino v. Holder, 622 F.3d 1007,

1013 (9th Cir. 2010) (citation omitted), as amended. The IJ advised Singh of his

procedural rights and developed a thorough record. Singh has also not made the

required showing of prejudice. Thus, no due process violation occurred. See id.

      4.     The BIA explicitly cited the country conditions evidence in affirming

the IJ’s denial of protection under the CAT for lack of evidence that Singh would

be tortured “by or with the acquiescence of government authorities” if returned to

India. Substantial evidence supports the denial of CAT relief. See Yali Wang, 861

F.3d at 1007.

      PETITION DENIED.




                                            3